Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s declaration, claim amendments and arguments, filed 24 May 2021, are acknowledged
Claims 1-23 are pending. 
Claims 1-3, 6, 7 & 12-23 are amended. 
Claims 6-11 & 20-23 are withdrawn. 
Claims 1-5 & 12-19 are under consideration.
Examination on the merits is extended to the extent of the following species:
Plasticizer-triacetin 
–and-
Water-soluble polymer- polyvinyl alcohol.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Declaration Filed Under §1.132
The declaration filed on 24 May 2021 by Applicant is acknowledged. The declaration is addressed in the response to Applicant's traverse below.
Withdrawn Objection/Rejections
The objection to the specification in withdrawn due to Applicant’s amendments.
The objection to claims 1-3 & 12-19 is withdrawn due to amendments which more succinctly recite limitations for these claims.
The objection to claim 1 is also withdrawn due to amendments which corrects improper grammar. 

Maintained Objection/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 & 13-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Steiner (US 5,064,949; 1991; previously cited). 
claims 1-4 & 13-19, and the elected species, Steiner teaches spherical microparticles/microspheres of cellulose esters which include cellulose acetate as the preferred ester (title; Figure 1-20’s “Brief Description of Drawings”-legend; col. 3, ll. 40-55; col. 13, ll. 30-50). Steiner teaches ‘[t]he term "microsphere" or "microparticle" (both terms, as used therein, are synonymous) means a particle having a diameter ranging from less than about 1 micron to a maximum of about 1,000 microns. Additionally, these microparticles are characterized as spheres as opposed to oblong or teardrop shapes” (i.e. having a sphericity of 0.9 or more and 1.0 or less). More broadly, Steiner teaches sphericity to be an optimizable parameter by linking “proper sphere formation”/sphericity to the amount of time spend in the drop zone (col. ll. 25-40). Steiner teaches drop zones less than 40 inches yield oblong or teardrop shaped microparticles (col. 5, ll. 40-50). Steiner teaches in Example 24 that drop heights of 30-60 inches yield sphericities of 0.800-0.918 (col. 12). Steiner teaches spherical microparticles/microspheres have an outer skin which is a smooth and continuous layer (col. 6, ll. 1-50). Steiner reiterates this concept by teaching “[p]orous microspheres are characterized as having: a continuous outer surface with no or very few surface openings; a permeable surface (permeable means at the molecular level)” (emphasis added; i.e. wherein the surface smoothness is 90% or more and 100% or less; col. 13, ll. 35-40). More broadly, Steiner teaches the texture of the surface is optimizable with the “pore size and frequency of pore occurrence may be controlled by "pore forming agents" which are added to the dope” (col. 16, ll. 45-50). Steiner teaches known plasticizers used with cellulose esters may be used as pore forming agents with exemplary pore forming agents including, but are not limited to, triacetin at 5-25% (i.e. a glycerin ester based plastizer; col. 16, ll. 45-60). Steiner teaches the cellulose acetate has degree of substitution ranging from 2.0-2.9 and in Examples 27, 28, 41 & 42, exemplify a cellulose acetate degree of 
While there is not a single example of a cellulose acetate microsphere comprising each of the claimed particle characteristics including the recited particle sizes, sphericity, surface smoothness, bulk density, total degree of acetyl substitution of the cellulose acetate and amount of plasticizer; these parameters are included among short lists of particle characteristics, preferred embodiments or exemplified in the Examples.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results (i.e. the recited particle characteristics).
With specific regard to the sphericity and surface smoothness, Steiner teaches these parameters to be optimizable with sphericity/sphere morphology being adjusted through the drop height. Steiner teaches surface smoothness/pore formation is optimizable through inclusion of pore formers such as triacetin in an amount of 5-25%.  The adjustment of particular conventional working conditions (e.g. drop height and amount of triacetin pore former) is routine optimization which is well within the skill of the ordinary artisan to achieve the recited sphericity and smoothness.
	With further regard to the particle smoothness, Steiner’s microspheres necessarily have the recited smoothness since Steiner teaches the elected species of plasticizer (i.e. triacetin) in amounts that overlap with the claimed range. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With regard to the recited ranges for the particle size, bulk density, degree of acetyl substitution and plasticizer, Steiner teaches these parameters with values which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 12 stands rejected under 35 U.S.C. 103 as being unpatentable over Steiner as applied to claims 1-4 & 13-19 above, and further in view of Speaker (US 5,686,113; previously cited).
With regard to claim 12, and the elected species, the teachings of Steiner are described supra. Steiner’s teachings suggest a porous cellulose acetate microsphere having a continuous outer surface with no or very few surface openings; the surface is permeable with permeable meaning at the molecular level (col. 13, ll. 35-45). Steiner implicitly teaches the particle and shape distribution characteristics can be controlled by stating “the method used to spheronize the dope is not critical so long as it makes small droplets with the desired size and shape distribution characteristics for the dope being processed (col. 5, ll. 5-15). The spheronizing methods include, but are not limited to, aerosol sprayers (i.e. spray using air (an inert gas) or the like), airless sprayers, ultrasonic sprayers, droppers, rotating disks, dropping into rotating impinging surfaces, and the like (col. 5, ll. 5-15). Steiner teaches air spraying is preferred (col. 5, ll. 5-15). Steiner 
Steiner does not teach the cellulose acetate particles have a particle size variation coefficient of 0% or more and 60% or less.
In the same field of invention, Speaker teaches an aqueous-core microcapsule with a capsular wall (abstract). The microcapsules provide targeted delivery of active agents which may be pharmaceutical agents (col. 4, ll. 1-5). Speaker teaches the microcapsules may be applied to provide a controlled or sustained release of encapsulated materials (col. 16, ll. 35-45). Speaker teaches several methods to make the microcapsules including use of a Bernouli-type nebulizer that generates the aerosol (i.e. an aerosol sprayer) that results in microcapsules with a relatively wide (Gaussian distribution of particle sizes about the mean, with variation coefficients of about 25 to 50% (col. 21, ll. 5-15). Speaker also teaches microcapsules with narrow size distributions with a diameter variability coefficients of about 5% (col. 21, ll. 15-20).  Speaker teaches particle populations with a narrow size distribution is of importance when the microcapsules are intended for injection (col. 21, ll. 15-20). Speaker further teaches in some instances better results are obtained when the particle size distribution is more uniform, e.g. within less than about 20% standard deviation of the median volume diameter and still more uniform or within about 10% of the median volume diameter (col. 15, ll. 45-55).
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the particle size distribution of Steiner’s cellulose acetate microspheres such that particle size variation coefficient is between 5-50% as suggested by Speaker because Steiner and Speaker are directed to micron sized particles used to encapsulate pharmaceuticals. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide microspheres with a size distribution that is suitable for injection and achieve best medicinal results.

Claim 5 stands rejected under 35 U.S.C. 103 as being unpatentable over Steiner as applied to claims 1-4 & 13-19 above, and further in view of Fallon (US 2014/0113826; previously cited).
 claim 5, and the elected species, the teachings of Steiner are described supra. Steiner teaches cellulose ester microspheres which may be cellulose acetate microspheres. Steiner teaches the microspheres may be used for controlled release or uptake of chemicals (col. 13, ll. 40-50). Steiner teaches cellulose acetate microspheres have utility in a wide variety of applications including pharmaceuticals, agriculturals, flavorings, dyes and fragrances; catalyst carriers; enzyme or other biological immobilizers; filter packing; chromatographic packings; and specialty filters as exemplary end uses (col. 13, ll. 45-50). Steiner teaches the microspheres have improved properties such as controlled release of materials, separation of materials and immobilization of materials, over known microparticles (col. 2, ll. 35-40).
Steiner does not teach a cosmetic composition containing cellulose acetate particles.
In the same field of invention, Fallon teaches polysaccharide ester microspheres which the cellulose ester may be a cellulose acetate (title; [0039] & Example 6-[0126]). Fallon teaches the polysaccharide ester has a degree of substitution ranging from about 0.2 to about 2.5 ([0030] & [0031]). Fallon teaches the polysaccharide ester microspheres may have an average particle size ranging from a lower limit of about 100 nm to an upper limit of about 2000 microns [0065]. Fallon teaches the polysaccharide ester microspheres may be utilized for the controlled release of additives, e.g., active pharmaceuticals, prodrugs of active pharmaceuticals, active biologicals, antibiotics, antifungals, antitoxins, antigens, therapeutics, preventive therapeutics, nutritional supplements... olfactory agents… and the like [0070]. Fallon teaches the cellulose ester microspheres of his invention may be used in cosmetic articles such as bronzers, face powder, eye shadow, brow powder, baby powder and cosmetic powders ([0071] & [0077]).
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have combined Steiner’s cellulose acetate .

Response to Amendment
The declaration under 37 CFR 1.132 filed 24 May 2021 is insufficient to overcome the rejection of claims 1-5 & 12-19 based upon 35 U.S.C. 103(a) as set forth in the last office action because:
The declaration does not compare the inventive method to the closest prior art (Declaration, pg. 2-3; reply, pg. 10);
Declarant argues an unexamined invention, presents their opinion, and provides no evidence to support their opinion/argument (Declaration, pg. 3-4; reply, pg. 10);
-and-
C) 	Declarant does not consider the breadth of Steiner’s teachings and argues a more narrow example (Declaration, pg. 3-4; reply, pg. 9-11).
With regard to (A), the declaration does not compare the inventive method to the closest prior art which are the cellulose acetate particles taught by Steiner. Instead, Declarant compares the cellulose acetate particles of their invention to an unrelated, commercially available cellulose particles sold under the name CELLUFLOW TA-25.
(B), Declarant opines that the unrelated, commercially available cellulose particles CELLUFLOW TA-25 has low surface smoothness “due to the difference in the process of making the cellulose acetate particles. The details of how the cellulose acetate particles… are made are unknown to me” (Declaration, pg. 2). “[I]t is my opinion that cellulose acetate particles sold under CELLUFLOW TA-25 are likely particles of dissolved cellulose acetate in a poor solvent, resulting in low surface smoothness” (Declaration, pg. 3).  “[I]t is my opinion that commercially available cellulose acetate particles do not naturally have a high surface smoothness and that modifying such commercially available cellulose acetate particles to have a high surface smoothness would be difficult” (Declaration, pg. 3; reply, pg. 10 & 11).  Declarant further argues “[t]h process for making microspheres in Steiner involves spraying cellulose acetate solution droplets and then vaporizing the solvent to obtain a particulate….However, it is not possible (or would be extremely difficult) to increase the surface smoothness by the manufacturing method of Steiner.  (Declaration, pg. 3). Unrelated particles of acrylic, nylon, and silicone particles are also argued (reply, pg. 10). It is also argued “[m]ore specifically, Steiner does not establish that "a smooth and continuous layer" corresponds to a surface smoothness of 80% to 100%, 85% to 100%, or 90% to 100%” (reply, pg. 9). “Therefore, I believe that one of ordinary skill in the art would not be able to reasonably optimize the surface smoothness of the cellulose acetate particles with a finite number of tests” (Declaration, pg. 3; reply, pg. 11).  Declarant’s arguments are not persuasive because Declarant is arguing an unexamined invention (i.e. the method of making cellulose acetate particles). Instead, the elected invention under examination is a product (i.e. cellulose acetate particles).  With regard to Declarant’s opinions as to how the commercially available CELLUFLOW TA-25 cellulose acetate particles are made and whether it would be possible to increase the smoothness of cellulose acetate particles formed from Steiner’s method, Declarant record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”) M.P.E.P. § 2145. With regard to Declarant’s opinion that the ordinary skilled artisan would not be able to reasonably optimize the surface smoothness of the cellulose acetate particles with a finite number of tests,  “[t]he fact that experimentation may be complex does not necessarily make it undue, if the art typically engages in such experimentation.” In re Certain Limited-Charge Cell Culture Microcarriers, 221 USPQ 1165, 1174 (Int’l Trade Comm'n 1983), aff’d. sub nom.,Massachusetts Institute of Technologyv.A.B. Fortia, 774 F.2d 1104, 227 USPQ 428 (Fed. Cir. 1985). See also In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. “The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In reAngstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976; MPEP 2164.01). In instant case, Steiner provides a method for making small acetate particles with a smooth, continuous layer in which to guide the artisan of ordinary skill. Thereby, the experimentation is not undue.
With regard to (C), Declarant argues a more narrow embodiment of Steiner (i.e. Figure 1 which is Steiner’s Example 1).  Declarant argues the Figure 1 particles have no holes but do have many irregularities; the surface smoothness will be lower than the values recited in the claims of the present application (Declaration, pg. 3-4). This is not persuasive. Steiner explicitly teaches spherical microparticles/-microspheres have an outer skin which is a smooth and continuous layer (col. 6, ll. 1-50). Steiner reiterates this concept by teaching “[p]orous microspheres are a continuous outer surface with no or very few surface openings; a permeable surface (permeable means at the molecular level)” (emphasis added; i.e. wherein the surface smoothness is 90% or more and 100% or less; col. 13, ll. 35-40). More broadly, Steiner teaches the texture of the surface is optimizable with the “pore size and frequency of pore occurrence may be controlled by "pore forming agents" which are added to the dope” (col. 16, ll. 45-50).  Steiner provides motivation to optimize the smoothness of the cellulose acetate particles by teaching “The skin acts as a diffusional barrier (rate controlling membrane) which controls liquid loss from the droplet and which controls precipitant penetration into the droplet” (col. 6, ll. 1-5).
Nonetheless, Steiner’s cellulose acetate particles formed in Examples 15 & 16 (Figures 5-7) appear to be smooth and similar to Applicant’s inventive particles.  


Steiner’s Figures 5-7

    PNG
    media_image1.png
    322
    494
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    319
    234
    media_image2.png
    Greyscale





Applicant’s Inventive Particles (Figures 1 & 2)


    PNG
    media_image3.png
    504
    639
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    517
    651
    media_image4.png
    Greyscale

Notably, a comparison of Declarant’s inventive particles and Steiner’s particles at the same magnification may be a persuasive mechanism to show non-obviousness.

Response to Arguments
Applicant argues an object of their claimed invention is to provide fine particles excellent in biodegradability and touch feeling (reply, pg. 9).
This is not persuasive. The cellulose acetate particles taught by Steiner comprise the same reagents as Applicant, are of the same size, and have a smooth continuous surface. Thereby, Steiner’s particles also necessarily would demonstrate the features of biodegradability and touch feeling. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990; See M.P.E.P. § 2112).
Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LORI K MATTISON/            Examiner, Art Unit 1619       

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619